Case 2:21-cv-03318-RSWL-PD

OSCAR CASTILLO

MODERN NOTORIETY INC.
6723 N. Maplewood Ave.
Chicago, IL 60645

Phone: 773-426-5090

Email: wreckinkickz@aqmail.com

Pro Se

Document 17 Filed 05/19/21 Page 1of13 Page ID #:64

 

FILED
CLERK, U.S. DISTRICT COURT

 

May 19, 2021

 

 

 

CENTRAL DISTRICT OF CALIFORNIA
By: CM DEPUTY

 

 

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA 1,9 1 _ << 2 / §- fswl

 

BACKGRID USA, INC.
Plaintiff

Vv.

OSCAR CASTILLO, and
MODERN NOTORIETY INC.

Defendants

 

 

ed Ne ee ee ee ee eee ee ee ee ee See

 

(7)
MOTION, MEMORANDUM, AND

SUPPORTING DECLARATION FOR
DISMISSAL UNDER RULE 12(b)(1)
DUE TO LACK OF PERSONAL
JURISDICTION AND IMPROPER
VENUE UNDER FRCP 12(b)(2) AND

12(b)(3)

 

 

Defendants Oscar Castillo and Modern Notoriety Inc. (collectively “Defendants”) ask this

Court to dismiss the Complaint because they are not subject to personal jurisdiction in the state

of California and venue is improper in California. The Complaint relies on false and

unsupported assumptions, speculations, and “information and belief’ about the Defendants and

Defendants’ operations. In contrast, the true and correct facts are detailed below and are

supported by the sworn declaration which is an integral part of this document and set forth

herein.

. The True, Correct, and Controlling Facts and Details

A. Lack of Contacts With California

1. lam Oscar Castillo, a 33 year old male citizen of the United States and full-time

resident of 6723 N. Maplewood Ave., Chicago, IL 60645.

2. Modern Notoriety Inc. d/b/a “Modern-Notoriety.com” is a website that | personally

own and operate. | also run Modern Notoriety’s Instagram and Twitter accounts.
Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page2of13 Page ID#:65

Other than myself, Modern Notoriety has no other paid employees, agents, or
representatives, but there is one guy who lives in Chicago and occasionally helps me
on a volunteer basis by writing blog posts etc. The activities described Complaint
are not related to anything this guy has ever done for me.

3. Modern-Notoriety.com provides information about athletic shoes.

4. None of the products shown in any of the photographs referenced in the Complaint
were ever or are now available for purchase through the Modern-Notoriety.com
website or the Defendants.

5. Information posted on Modern-Notoriety.com or my Instagram and Twitter accounts
is not in any way geo-targeted to California. Indeed, the information posted on
Modern-Notoriety.com or my Instagram and Twitter accounts is not targeted to any
geographic location, including but not limited to California.

6. Insofar as Defendants make any sales of any products, such sales are the result of
third parties independently initiating and accessing the Modern-Notoriety.com
website in Chicago in the same way that any person anywhere in the world can
access a website.

7. Insofar as Defendants obtain any revenue from any activity of Modern-Notoriety.com
or my Instagram and Twitter accounts such revenue is the result of third parties
independently initiating and accessing the Modern-Notoriety.com website located in
Chicago, in the same way that any person located anywhere in the world can access
a website.

8. Defendants do not have any financial accounts, businesses or business activity,
leases, phones, property, or other presence in the State of California.

9. Other than occasional vacation travel, Defendants have never even been in the State

of California. Specifically, the last time | visited in California was in February 2021 on

 
Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page 3o0f13 Page ID #:66

10.

il.

12.

vacation to visit friends. | have never been to California in connection with my
website and/or work.

| created and use my website, Instagram account, and Twitter account while acting
from my home in Chicago. Although Instagram and Twitter are headquartered in
California, the servers handling their traffic from Chicago may be located outside
California. For example, as reported in December 2020, Twitter is using Amazon
Web Servers to implement its service. See https://itbrief.com.au/story/twitter-
chooses-aws-to-provide-its-global-cloud-infrastructure. Instagram is believed to
similarly provide its services through other companies and servers located outside

California.

The Seven Photographs Discussed in the Complaint

| did not copy from Plaintiff Backgrid any of the seven (7) pictures discussed in the
Complaint. Backgrid must know this because | do not have any account or other
registration for the Backgrid website. | have never accessed the Backgrid website.
indeed, | had never heard of Backgrid and did not know Backgrid existed until | was
contacted by them in connection with this situation.

Of the 7 disputed pictures posted on Modern-Notoriety.com, | obtained these
pictures from Instagram pages of other people (i.e. other than Backgrid), who were
represented as the proper source of those pictures, and | properly referenced those

sources in my reposting.

13. As to those 7 pictures:

a. Two came from a Venezuelan blogger named Andres (see Exhibit A);
b. Two came from a UK-based Drake fan page, “Drake Direct” (see Exhibit B);

and

c. The rest came from the blog of a person located in New York (see Exhibit C).
Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page 4of13 Page ID #:67

14. At no point in time did any of the 7 pictures posted on my website make any sort of

15.

reference to buying the pictured product(s) on my website.

At no point in time did any of the 7 pictures posted on my website make any sort of

reference to buying the pictured product(s) anywhere.

16. At no point in time did my website sell or offer for sale any of the products depicted in

the 7 pictures posted on my website.

c. Fair Use

17. As explained above, the pictures posted on my website/Twitter were not used to

18.

19.

20.

21.

22.

make sales of any product. Indeed, | have not, did not, and am not even selling the
products depicted in the pictures.

Rather, the pictures seemed to show aspects of general interest that supplemented
other articles and information.

The purpose and character of the use of these photos were strictly to deliver news.
This use is noncommercial and transformative because the posts were about
sneakers, which is entirely different from Backgrid’s use of the photos.

| deleted the 7 pictures from my website/Twitter promptly Backgrid notified me that it
asserted ownership of those 7 pictures.

Use of these photos is fair use and in no way diminishes or subtracts from Backgrid’s
rights or entitlements.

Insofar as use of these photos is deemed_nof to be fair use, (a conclusion which |
dispute) the use is de minimis and should not consume the time and resources of

this Court or the parties.
Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page5of13 Page ID #68

 
 

HH.

- Notary Public State of lilincis
My Commission Expires 12/07/2021

D. Declaration Statement

23. | declare under penalty of perjury of the laws of the United States that the foregoing

information is true and correct to the best of my VC angler

OSCAR CASTILLO
MODERN NOTORIETY INC.

   

Sworn to before me this V¥_ day of May, 2021

LESS

a —wotary Public

Official Seal
Mohamed Ahmed Elghouneimy

  
  

ae IP PEP A sm

Motion to Dismiss for Lack of Personal Jurisdiction

For the reasons stated above, this case should be dismissed because me and my company
do not have the minimum contacts with California required to establish personal jurisdiction
over us. Other than occasional visits and vacations — all of which were for personal,
nonprofessional reasons — | have never been to California for business or done business in
California. My actions in relation to the 7 pictures mentioned in the Complaint were actions
conducted in relation to persons in Venezuela, the United Kingdom, and New York, while |
remained in lilinois

Motion to Dismiss for Lack of Venue

For the reasons stated above, this case should be dismissed because the venue is not
proper in this California Court. | have never had any contact or connection to Backgrid, or
its website, or any information contained on any files or servers under Backgrid’s
possession, custody or control. Since | have never been in California in connection with any
business activities, and do not have minimum contacts with California, and since my actions
in relation to the 7 picture described in the Complaint took place in Illinois and/or Venezuela,
Great Britain, and/or New York — but not in California — this Court lacks venue to hear this

case,

 
Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page6of13 Page ID#:69

\V. This Case Should be Dismissed as a De Minimis Action of Harassment

As stated above, me and my company have never sold or offered to sell any of the products
depicted in the 7 pictures described in the Complaint. Also as stated above, | found the 7
pictures on Instagram pages of other persons — not connected with Backgrid — who were
represented as the correct source of those pictures. Further, as stated above, | took down
and removed my posts of those pictures as soon as | learned that Backgrid claimed to be
the true copyright owner of those pictures. The Court should recognize the true nature of
this case, and handle it accordingly.

CONCLUSION

Defendants submit that this case should be dismissed due to lack of personal jurisdiction,
lack of venue, and because the case does not warrant consuming this Court’s limited

resources.

Dated May /y, 2021 7, Submitted
J) So (fl.

OSCAR CASTILLO —

MODERN NOTORIETY INC.
6723 N. Maplewood Ave.
Chicago, IL 60645

Phone: 773-426-5090

Email: wreckinkickz@qmail.com

Pro Se

Certificate of Service

| confirm that a copy of this document was mailed today to Backgrid’s attorneys at the

address on the first page of the Complaint. f) (fox

Oscar Castillo

 
* : .
Case 2:21-cv-08318-RSWIFEEY) Dpsynfei 7 Filed 05/19/21 Page 7of13 Page ID #:70

 

 

\ anaresx vee \

 

anaresx oe
5 1,106 923 5 1,106 923
Posts Followers Following Posts Followers Following
Andrés 4% ii Andrés & isi
Personal Blog Personal Blog
Message Contact v

Message Contact v

 

    

   
 
 

we

  

REeAe& FYE... Chapter 3:...

EH (3)

RSE eh PYELA.. Chapter3:.. PYELZ.. Chapter 2:..

 

 

@® Ai sonoan stow <t
TRAVIS SCOTT C

  
      

 

POSSIBLY 2021 Te,
$130

 

 
q Tweet

Drake Direct
@DrakeDirect_

 

Drake rocking the Adidas UltraBoost
4.0 this weekend e+

Drake Direct
@DrakeDirect_

Drake Fan Account &

 

S drakerelated.com [5 Joined August 2015
27.8K Following 28K Followers

Tweets Tweets & replies Media

 

 

@ Drizzy and adidas

11:17 PM - 4/2/18 - Twitter for iPhone
20 Retweets 101 Likes

QO an Q &

Case 2:21-cv-03318-RSWL-PD boca at Fis 05/19/21 Page 8o0f13 Page ID#71

am Tweet your reply

Q

 
 

 

Likes
29. Verney Filed 05/19/21 Page 9of13 Page ID #:72
“

Case 2:21-cv-03318-RSW

Por etree tp me np we ep tte ete eee Se pee wee ee ee

SHERRER MEWS

HEA, where To Buy Jedar We ease Gates vmazy Fe ease Cates dneaker Re ease Dates

till

 

Kanye West Reveals New adidas Yeezy Boost 700 Wave
Runner Style In White

eee on cer 4136/5 - 5

ery

 

ve

EXHIBIT C
' Case 2:21-cv-03318-RSWL-PD Document 17 Filed 05/19/21 Page 10o0f13 Page ID#:73

OSCAR CASTILLO

MODERN NOTORIETY INC.
6723 N. Maplewood Ave.
Chicago, IL 60645

Phone: 773-426-5090

Email: wreckinkickz@gmail.com

Pro Se

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

BACKGRID USA, INC.
Defendant's Certificate of Corporate

Plaintiff interest for Modern Notariety Inc.

Vv.

OSCAR CASTILLO, and
MODERN NOTORIETY INC.

Defendants

 

 

 

 

Defendants confirm that Modern Notoriety Inc. is not a publicly held company

and no portion of Modern Notariety Inc. is owned by any publicly held company.

Dated May 6 2021 Respectfully Submitted,

Coe 07 —

OSCAR CASTILLO

MODERN NOTORIETY INC.
6723 N. Maplewood Ave.
Chicago, IL 60645

Phone: 773-426-5090

Email: wreckinkickz@gqmail.com

Pro Se

Certificate of Service

 
~ Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page 11o0f13 Page ID#:74

LEER ECE

NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
OR OF PARTY APPEARING IN PROPER

 

ATTORNEY(S) FOR:

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CASE NUMBER:

 

 

 

Plaintiff(s),
Vv.
CERTIFICATION AND NOTICE
OF INTERESTED PARTIES
Defendant(s) (Local Rule 7.1-1)
TO: THE COURT AND ALL PARTIES OF RECORD: Li
The undersigned, counsel of record for / fine CA f

 

or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

(List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

PARTY CONNECTION / INTEREST

piv) J) -

Date Signature

 

 

Attorney of record for (or name of party appearing in pro per):

 

 

CV-30 (05/13) NOTICE OF INTERESTED PARTIES
~ Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page 12o0f13 Page ID #:75

| confirm that a copy of this document was mailed today to Backgrid’s attorneys at

the address on the first page of the Complaint. _ tL-
A.

Oscar Castillo

 

 
21.0) AlenUOD wo}sIoAIG “suOE;NBoy @

idius ‘sr ou Woy payodxa

“paigiyord 9) an

2 sad

62€0 71y cy

Case 2:21-cv-03318-RSWL-PD Document17 Filed 05/19/21 Page 130f13 Page ID#:76

SIIAJIS [922d POUUN SL/LL 60Z0SZ088LO

“Payq.yosd mey “s‘7 0} Asenuod uoIsianig “suoneinSay uonensiuwpy yodx
J0/pue (,uouanuoy mesien, ayy) sty Aq adeue> Jevoneusajy] 0} Sunejay sainy ujeyaD Jo uonesyiun ayy 40} UoRUaAUO} ay) Aq paysiiqge}sa suoNipuo> so/pue sway JayjO pue Ayu

J OU} YIM a3UepsOIde UI “Sf ayy WO payodxa alam BEMYOS J0 ABojouyd~} ‘saxipowwod asayy ‘(,WonUaAUO? YW, 242) peoy Aq spoon Jo aBewey jevoyeusayyy ay) 0) 39eu}U05 ay} uO
0) Buyjeja sajny ayy 0} yDa(qns aq Aew Japunaiay a8ewe> — 32HON Suiddi

 

‘BIIAJaS [2Ieg payiuy
sJeak QO] UeY} aJoW Joy NOA BUIAJ3S

 

        

#1 "s9sodind swoysn9

       

  

N}95 0 ABojouN>94‘sompowuso oun yeypsoypso

    

P0092 UI SP atp WOH partodxs a10m at0H

   

 

 

 

 

OReASIUNUPY tede9 BY unit nou

 

a {—
oT w” OMNDAO
g F > Oot sN392
g = OQ oo 9OOnw4
a a 2crm u Bees
5 ‘ <3) => 2O> - ® 5
2 9 ae | O25 “3 Io
3 . mn . ae | SS Fr ae
e) 2 SSS [cS =z DE oD
a. —————— ee > SG ov
§ a a — =Fro 6290
oe i OA m a
: a 6 i eee | — pu
z = =
z Bl 2 oi 1a
8 = i m SS SS) ol
ris 2 | oF
e O A258 ————— | < —_> =, “4m
a a —— |° — R
Z 2 me, ———_ SS | oa on
; _= 6 —_—_—[—_aae | — ——=
= L ALY [Eee
2 <> a YF SS az ©
é bs a _—_—_—__ Ss SSS An -&
5 z Qo —_ =z on!
one = = *s 30) ‘og aH 4006 | AE
; 4 SSS > Bt OvpLZUUOE?, Feng __OHLTAN
x 3 i = = may Ta0z osiTp:90 6 precloeKcugAZt
z a S=aee or ool
; é =>= 3a. x 080 L- G L L
3 : = ‘ pS FONVHO-<
Z4006 VO SATAONY s01 |
"SODIAJAS SsauIsN Ud JNO noge | JuYBlam sadojenug ssai¢
nt : a3 Ww . en) 4S 1S M got ay} ‘A}2) 19}}97 By} JO} AyI
SJOW UJe9] 0} WOd"aJ0}ssdnay} j1s1/\, yo 40 LOrHASIO THING
viNwodl .. Aja 0} Yodxayoduy/u
_ wy -reweunisup SE PIPAW I1U0N}I9]9 JapisuOd sa1UNOD UIEJ9}
@Peupadxy SPIMP|JOM SdN [E]5JOWLWOD OU JO s}uaWNIOp Jo} AjUO pasn aq Aew adojaauq ssaidxq s,
a}9]95 Aeq € Sdn sjuawidiys jeuo!
psepueys Sdn \
une ‘WUS1aM Aq pajiig aq |I1M “Zo g UY) alow SulySIam Jo pals!
P 9 Sdn WEY} JOYIO sway! BUIUIEIUOD sadojanuy ssaidxq Sqp *ssa] JO “20 g
’ ISNW pUe “eIpaw r1U0s}2a]a J0/pue ‘sjuaWNDop JUaBIn ‘aoUapUOC
‘JOJ adojaaua S14} 9SN JOU OG ujejUod Ajuo Aew sadojaauy ssaidxq sgn ‘a}e) J9}}97 BY} Joy Ayyy

sjuswidiys 91

"NOA JeauU UONeI0] e pul 0} WO0)°3J0}ssdnayu

“OPls SI} UO syuaUNDOp SuIddiys Ajddy

 

tty Aeq puz san

scaidy3 aniaaniinss 21a
